Case: 20-60454     Document: 00516166282         Page: 1     Date Filed: 01/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   January 13, 2022
                                  No. 20-60454
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Itzamar Salto Ortiz; Alexa M. Dominguez Salto,

                                                                      Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 077 341
                              BIA No. A213 077 342


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Itzamar Salto Ortiz and her derivative beneficiary, Alexa M.
   Dominguez Salto, are natives and citizens of Mexico. They petition for
   review of the decision of the Board of Immigration Appeals (BIA) dismissing



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60454      Document: 00516166282          Page: 2    Date Filed: 01/13/2022




                                    No. 20-60454


   their appeal of the denial by an Immigration Judge (IJ) of their application for
   asylum, withholding of removal, and protection under the Convention
   Against Torture (CAT). They argue that the cognizability of her proposed
   particular social group (PSG), namely family members of Salto Ortiz’s
   husband, had to be resolved before determining whether they showed a nexus
   between the alleged persecution and the PSG. They do not challenge, and
   have thus waived review of, the BIA’s conclusion that they are ineligible for
   CAT relief. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
          We review the BIA’s decision and will also consider the IJ’s ruling to
   the extent it affects the BIA’s decision. Wang v. Holder, 569 F.3d 531, 536
   (5th Cir. 2009). We review factual findings for substantial evidence and legal
   questions de novo. Iruegas-Valdez v. Yates, 846 F.3d 806, 810 (5th Cir. 2017).
   Under substantial evidence review, reversal is improper unless we conclude
   “not only that the evidence supports a contrary conclusion, but also that the
   evidence compels it.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006)
   (internal quotation marks and citation omitted).
          We disagree with the petitioners’ assertion that the cognizability of
   Salto Ortiz’s proposed family-based PSG had to be resolved before
   addressing the nexus issue. See Vazquez-Guerra v. Garland, 7 F.4th 265, 268-
   69 (5th Cir. 2021), petition for cert. filed (U.S. Oct. 27, 2021) (No. 21-632)
   (upholding lack-of-nexus finding notwithstanding the BIA’s failure to first
   address whether a nuclear family constituted a PSG). Substantial evidence
   supports the BIA’s finding that Salto Ortiz had not been and would not be
   persecuted on account of her membership in her husband’s family. See
   Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013); Ontunez-Tursios v.
   Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002); Thuri, 380 F.3d at 793.
          Accordingly, the petition for review is DENIED.




                                          2